1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
      PAMALA DUPSLOFF,
11                                                 Case No. 5:17-cv-01274-GJS
                         Plaintiff
12
              v.
13                                                 MEMORANDUM OPINION AND
      NANCY A. BERRYHILL, Acting                   ORDER
14    Commissioner of Social Security,
15                       Defendant.
16
17                                    I.   PROCEDURAL HISTORY
18         Plaintiff Pamala Dupsloff (“Plaintiff”) filed a complaint seeking review of the
19   decision of the Commissioner of Social Security denying her applications for
20   Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).
21   The parties filed consents to proceed before the undersigned United States
22   Magistrate Judge [Dkts. 20 and 21] and a joint stipulation addressing disputed issues
23   in the case [Dkt. 18 (“Jt. Stip.”)]. The matter is now ready for decision. For the
24   reasons discussed below, the Court finds that this matter should be affirmed.
25
26                 II.      ADMINISTRATIVE DECISION UNDER REVIEW
27         Plaintiff filed an application for SSI in August 2012, and an application for
28   DIB in April 2013. [Dkt. 14, Administrative Record (“AR”) 12, 60, 110, 177-86,
1    187-93.] Both applications alleged disability beginning on October 1, 2011. [AR
2    12, 177, 187.] Plaintiff’s applications were denied at the initial level of review and
3    on reconsideration. [AR 12, 114-18, 121-25.] A hearing was held before
4    Administrative Law Judge Joseph P. Lisiecki III (“the ALJ”) on January 19, 2016.
5    [AR 26-58.]
6          On January 29, 2016, the ALJ issued an unfavorable decision applying the
7    five-step sequential evaluation process to assess disability [AR 12-19]. See 20
8    C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). At step one, the ALJ found Plaintiff had
9    not engaged in substantial gainful activity since her alleged onset date [AR 14]. At
10   step two, the ALJ determined that Plaintiff suffered from the severe impairments of
11   degenerative disc disease of the cervical and lumbar spine, cervical and lumbar
12   musculoligamentous strain, radiculopathy, patellofemoral pain syndrome in the
13   bilateral knees, status-post carpal tunnel release surgery, obesity, right rotator cuff
14   tear, and left shoulder tumor [AR 15]. The ALJ determined at step three that
15   Plaintiff did not have an impairment or combination of impairments that meets or
16   medically equals the severity of one of the impairments listed in Appendix I of the
17   Regulations, (“the Listings”) [AR 16]. See 20 C.F.R. Pt. 404, Subpt. P, App. 1.
18   Next, the ALJ found that Plaintiff had the residual functional capacity (“RFC”) to
19   perform a range of sedentary work (20 C.F.R. § 404.1567(a)), including the ability
20   to lift and/or carry up to 10 pounds occasionally and less than 10 pounds frequently,
21   stand and/or walk a total of two hours and sit a total of 6 hours in an 8-hour workday
22   with normal breaks and the ability to alternate positions between sitting and standing
23   for 3 to 5 minutes at will, occasionally engage in postural maneuvers, and frequently
24   perform gross and fine manipulation bilaterally [AR 16]. The ALJ further found
25   that Plaintiff was precluded from performing work above shoulder level bilaterally,
26   crawling, using ladders, ropes, and scaffolds, and working around dangerous
27   machinery and unprotected heights [AR 17]. At step four, the ALJ determined that
28   Plaintiff was able to perform her past relevant work as an order clerk, as that job
                                                 2
1    was actually performed by Plaintiff and as generally performed in the national
2    economy [AR 18-19].
3          The Appeals Council denied review of the ALJ’s decision on April 26, 2017.
4    [AR 4-6.] This action followed.
5          Plaintiff raises the following issues challenging the ALJ’s findings and
6    determination of non-disability:
7          1. The ALJ erred in failing to resolve an inconsistency between the
8              vocational expert’s testimony and the reaching demands of the order clerk
9              job. [Jt. Stip. at 4-7, 14-17.]
10         2. The ALJ erred in rejecting Plaintiff’s subjective symptom testimony.
11             [Jt. Stip. at 17-22, 30-32.]
12         Plaintiff requests reversal and remand for payment of benefits or, in the
13   alternative, remand for further administrative proceedings. [Jt. Stip. at 32-33.] The
14   Commissioner asserts that the ALJ’s decision should be affirmed, or in the
15   alternative, remanded for further development of the record if the Court finds error
16   in the ALJ’s consideration of the record. [Jt. Stip. at 33.]
17
18                            III.   GOVERNING STANDARD
19         Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
20   determine if: (1) the Commissioner’s findings are supported by substantial
21   evidence; and (2) the Commissioner used correct legal standards. See Carmickle v.
22   Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1159 (9th Cir. 2008); Brewes v. Comm’r
23   Soc. Sec. Admin., 682 F.3d 1157, 1161 (9th Cir. 2012) (internal citation omitted).
24   “Substantial evidence is more than a mere scintilla but less than a preponderance; it
25   is such relevant evidence as a reasonable mind might accept as adequate to support a
26   conclusion.” Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 522-23 (9th Cir.
27   2014) (internal citations omitted).
28         The Court will uphold the Commissioner’s decision when the evidence is
                                                 3
1    susceptible to more than one rational interpretation. Molina v. Astrue, 674 F.3d
2    1104, 1110 (9th Cir. 2012). However, the Court may review only the reasons stated
3    by the ALJ in his decision “and may not affirm the ALJ on a ground upon which he
4    did not rely.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). The Court will not
5    reverse the Commissioner’s decision if it is based on harmless error, which exists if
6    the error is “inconsequential to the ultimate nondisability determination, or if despite
7    the legal error, the agency’s path may reasonably be discerned.” Brown-Hunter v.
8    Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
9    omitted).
10
11                                   IV.    DISCUSSION
12         A. Vocational Expert’s Testimony
13         Plaintiff contends the ALJ erred by relying on the testimony of the vocational
14   expert (“VE”) that Plaintiff could perform her past relevant work, because the VE’s
15   testimony conflicted with the Dictionary of Occupational Titles (“DOT”). [Jt. Stip.
16   at 4-7, 14-17.]
17         At step four of the five-step sequential analysis, a claimant has the burden of
18   proving that she cannot return to her past relevant work, either as actually or
19   generally performed in the national economy. Pinto v. Massanari, 249 F.3d 840,
20   844 (9th Cir. 2001); 42 U.S.C. §§ 404.1520(f), 416.920(f). However, the ALJ has a
21   duty to make factual findings to support a conclusion of non-disability at step four.
22   See Pinto, 249 F.3d at 844. The ALJ can meet this burden by comparing the
23   physical and mental demands of the past relevant work with the claimant’s RFC. Id.
24   at 844-45.
25         To ascertain the requirements of occupations as generally performed in the
26   national economy, the ALJ may rely on VE testimony or information from the DOT.
27   Pinto, 249 F.3d at 845-46. Should an “apparent or obvious” conflict arise between a
28   VE’s testimony regarding the claimant’s ability to perform a certain job and the
                                                4
1    DOT’s description of that job, “the ALJ must ask the [VE] to reconcile the conflict”
2    and must determine whether the VE’s explanation is reasonable before relying on
3    the VE’s testimony. Gutierrez v. Colvin, 844 F.3d 804, 807-08 (9th Cir. 2016); see
4    Massachi v. Astrue, 486 F.3d 1149, 1153-54 (9th Cir. 2007) (explaining that neither
5    the DOT nor VE evidence “automatically trumps when there is a conflict” and that
6    if the ALJ determines that a conflict exists, “the ALJ must then determine whether
7    the vocational expert’s explanation for the conflict is reasonable and whether a basis
8    exists for relying on the expert rather than the [DOT].”).
9          At the hearing before the ALJ, the VE testified that Plaintiff had past relevant
10   work as a customer order clerk (DOT 249.362-026), which is a sedentary job. [AR
11   51.] The ALJ asked the VE to assume the existence of a hypothetical person who,
12   among other things, was precluded from “work above shoulder level bilaterally.”
13   [AR 51-52, 54.] The VE stated that that the person would be able to perform work
14   as an order clerk. [AR 51-52, 54.] Later, the ALJ asked the VE if her testimony
15   was consistent with the DOT and its companion publications and the VE confirmed
16   that it was, except for two restrictions that were unrelated to the above the shoulder
17   work limitation. [AR 57.]
18         Plaintiff contends that the reaching demands of the order clerk job exceed her
19   abilities. [Jt. Stip. at 4-7, 14-17.] The DOT classifies the order clerk job as
20   requiring “frequent reaching,” which is defined as existing from one-third to two-
21   thirds of the time. DOT 249.362-026. Plaintiff argues that, because reaching means
22   “extending the hands and arms in any direction,” the order clerk job would require
23   “the ability to reach frequently overhead and in any other direction,” which conflicts
24   with Plaintiff’s “overhead reaching” limitation. [Jt. Stip. at 6 (citing SSR 85-15,
25   1985 WL 56857, at *7).]
26         There is no apparent or obvious conflict between the VE’s testimony and the
27   DOT’s job requirements requiring resolution by the ALJ. First, Plaintiff misstates
28   the ALJ’s RFC assessment. Plaintiff argues that the ALJ found that Plaintiff was
                                                5
1    precluded from performing “any overhead reaching” bilaterally [Jt. Stip. at 6-7], but
2    the ALJ actually found that Plaintiff was precluded from performing “work above
3    shoulder level bilaterally.” [AR 16, 51-52, 54.] A limitation to no “overhead
4    reaching” is distinguishable from a limitation to no “work above shoulder level.”
5    See, e.g., Hopkins v. Berryhill, No. EDCV 15-02423 AJW, 2017 WL 923902, at *3
6    (C.D. Cal. Mar. 6, 2017) (“In assessing plaintiff’s physical RFC, the ALJ could have
7    specified that plaintiff was limited to ‘occasional overhead reaching bilaterally,’ but
8    instead she limited plaintiff to ‘occasional overhead work bilaterally,’ a difference
9    that suggests a distinction in meaning.”); see also Cruz v. Colvin, No. SACV 12-
10   1143-JPR, 2013 WL 4082714, at *4 (C.D. Cal. Aug. 13, 2013) (“‘Overhead work’
11   can reasonably be interpreted to mean jobs performed almost constantly overhead,
12   such as a window washer, tree trimmer, or wall washer.”). Thus, there was no
13   apparent or obvious conflict between the VE’s testimony and the DOT’s description
14   of the order clerk job as requiring frequent reaching.
15         Even if a limitation to no “work above shoulder level bilaterally” is
16   synonymous with a limitation to no “overhead reaching bilaterally,” “not every job
17   that involves reaching requires the ability to reach overhead.” Gutierrez, 844 F.3d
18   at 808 (relying on the DOT and common knowledge to hold that no apparent or
19   obvious conflict existed between the VE’s testimony a claimant who could not reach
20   above shoulder level with her dominant right arm could still perform the DOT job of
21   cashier, which requires “frequent reaching”); see Ballesteros v. Colvin, No. CV 15-
22   0543-JPR, 2016 WL 3381280, at *15 (C.D. Cal. June 13, 2016) (“[J]ust because the
23   term ‘reaching’ includes extending the arms in ‘any’ direction – such as up, down,
24   out, right and left, -- that does not mean that a job that involves reaching necessarily
25   requires extending the arms in all of those directions.”). A common sense
26   understanding of the order clerk position and the facts in this case suggest that the
27   need to work above shoulder level is “unlikely and unforeseeable.” Gutierrez, 844
28   F.3d at 808 (finding that while “there may be exceptional circumstances where
                                                6
1    cashiers have to reach overhead,” the facts and circumstances of the case did not
2    present any); [see also AR 247].
3          Moreover, nothing in the DOT’s job description of the order clerk job creates
4    an inference that work above shoulder level is required. The DOT states that an
5    order clerk processes orders, which involves tasks such as editing, recording, filing,
6    writing, typing, and entering orders and providing information to customers. DOT
7    249.362-026. The order clerk may also check customers’ credit ratings, dispatch
8    orders, check inventory control, initiate purchase requisitions, compute prices,
9    discounts, commissions, and shipping charges, prepare invoices and shipping
10   documents, recommend the types of packing or labeling for orders, receive and
11   check on customer complaints, confer with personnel regarding shipments, sell
12   additional merchandise, compile statistics, and prepare reports. Id. None of these
13   tasks indicate that above shoulder level work or above shoulder level reaching is
14   required to perform the order clerk job. While Plaintiff notes [Jt. Stip. at 16-17] that
15   the DOT indicates that “filing” is one of the duties of an order clerk, Plaintiff has
16   not identified anything in the DOT or the record evidence suggesting that work
17   above shoulder level would be required. DOT 249.362-026. As no apparent or
18   obvious conflict exists between the VE’s testimony and the DOT, the ALJ did not
19   err in failing to further inquire into or resolve any conflict. See Gutierrez, 844 F. 3d
20   at 808 (an ALJ must “ask follow up questions of a vocational expert when the
21   expert’s testimony is either obviously or apparently contrary to the [DOT], but the
22   obligation doesn’t extend to unlikely situations or circumstances.”).
23         Accordingly, remand is not warranted on this ground.
24
25         B. Plaintiff’s Subjective Symptom Testimony
26         Plaintiff contends that the ALJ failed to provide sufficient reasons for
27   rejecting her testimony regarding her subjective symptoms and functional
28   limitations. [Jt. Stip. at 17-22, 30-32.]
                                                 7
1           Once a disability claimant produces evidence of an underlying physical or
2    mental impairment that could reasonably be expected to produce the symptoms
3    alleged and there is no affirmative evidence of malingering, the ALJ must offer
4    “specific, clear and convincing reasons” to reject the claimant’s testimony about the
5    severity of her symptoms. Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017)
6    (citation omitted); Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996). The ALJ
7    must specifically identify the testimony that is being rejected and explain what
8    evidence undermines that testimony. See Treichler v. Comm’r, Soc. Sec. Admin.,
9    775 F.3d 1090, 1102-03 (9th Cir. 2014); Reddick v. Chater, 157 F.3d 715, 722 (9th
10   Cir. 1998); see also Trevizo, 871 F.3d at 679, n.5 (clarifying that “assessments of an
11   individual’s testimony by an ALJ are designed to ‘evaluate the intensity and
12   persistence of a claimant’s symptoms . . .’ and not to delve into wide-ranging
13   scrutiny of the claimant’s character and apparent truthfulness”) (quoting SSR 16-
14   3p).
15          Plaintiff alleges that conditions related to her back, neck, shoulders, and
16   elbows limit her ability to work. [AR 205.] In an October 2013 function report,
17   Plaintiff wrote that she wakes up with her leg “totally paralyzed,” has difficulty
18   standing, cannot sit for more than 2 hours, has tingling in her legs, feet and arms,
19   has pain in her neck, back, shoulders, and knees, gets a “massive headache” when
20   she lifts her head up, has problems with her hands freezing up and shaking, and is
21   limited to lifting 15 pounds. [AR 225, 230, 232.] She also reported that she was
22   able to maintain her personal care, prepare meals, perform some household chores,
23   feed and walk her dog, grocery shop about three times a week, go out daily, drive
24   during the day, and talk on the phone. [AR 226-29.]
25          At the hearing in January 2016, Plaintiff testified that she was in “constant
26   pain.” [AR 38.] She described nerve pain from her feet to her neck, sciatica pain
27   down her left leg, pain in her abdomen when she bends down, and headaches when
28   she turns or lifts her head. [AR 30, 38-39, 48-49.] She could not lift more than 10
                                                8
1    pounds, lift her arms above shoulder level, or walk more than about one block. [AR
2    32, 37, 46.] She could sit for two hours at a time and up to five hours in a day, but
3    she needed to be in a reclined position with her legs elevated. [AR 31-32, 36.]
4    Plaintiff cooked and shopped for herself, but had someone else clean her home.
5    [AR 35.] Plaintiff claimed she had no feeling at the ends of her fingers and could
6    not perform tasks with her hands such as keyboarding for more than a couple of
7    hours. [AR 29, 34, 46-47.]
8          The ALJ provided specific, clear and convincing reasons for discounting
9    Plaintiff’s testimony regarding her subjective complaints to the extent they were
10   inconsistent with the RFC assessed in the decision [AR 16-18.] See Trevizo, 871
11   F.3d at 678; Smolen, 80 F.3d at 1284.
12         The ALJ found that Plaintiff’s statements concerning the intensity and
13   persistence of her symptoms and functional limitations were not fully supported by
14   the medical record [AR 17-18.] See Rollins v. Massanari, 261 F.3d 853, 857 (9th
15   Cir. 2001) (finding that while medical evidence alone is not a basis for rejecting
16   pain testimony, it is one factor that the ALJ is permitted to consider); Burch v.
17   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). A review of Plaintiff’s medical
18   records supports the ALJ’s finding. Although Plaintiff reported periods of increased
19   musculoskeletal pain and symptoms [AR 17, 332, 364, 428], the ALJ noted that
20   conservative treatment with medication helped to alleviate Plaintiff’s complaints of
21   pain [AR 17]. See Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (ALJ may
22   consider effectiveness of pain medication in evaluating allegations of disabling
23   pain). For example, in April 2013, Plaintiff’s doctor noted that Plaintiff’s
24   musculoskeletal examination revealed normal range of motion, muscle strength, and
25   stability in all areas and Plaintiff’s pain score had improved to a “4/10” after she
26   started taking medication. [AR 17, 385-87.] In July 2013, Plaintiff described her
27   pain score as a “3/10” and later that month as a “0/10.” [AR 17, 339, 351.] In
28   January 2014, Plaintiff’s treating doctor reported normal strength and range of
                                                9
1    motion in all areas, despite Plaintiff’s reports of back, shoulder and knee pain. [AR
2    17, 428-29.] While the evidence in the record is subject to more than one
3    interpretation, the ALJ’s interpretation thereof was rational and reasonable, and
4    therefore the Court must uphold it. See Rollins, 261 F.3d at 857 (court may not
5    “second-guess” an ALJ’s reasonable interpretation, provided it is supported by
6    substantial evidence); Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002)
7    (same).
8          Further, the ALJ noted that Plaintiff’s reported functional limitations
9    conflicted with the opinion of the examining orthopedic surgeon, Dr. Bernabe. [AR
10   17, 306-11.] On examination, Dr. Bernabe observed Plaintiff had a reduced range
11   of motion in the lumbar spine and positive straight leg raising bilaterally, but
12   Plaintiff was taking pain medication and had an otherwise normal examination.
13   [AR 17, 307-10.] Dr. Bernabe concluded that Plaintiff was capable of performing a
14   range of medium work. [AR 17-18, 310-11.] Although the ALJ assessed a more
15   restrictive RFC, Dr. Bernabe’s clinical findings were clearly inconsistent with
16   Plaintiff’s subjective complaints. [AR 17-18, 310-11.] Thus, the ALJ reasonably
17   concluded that the objective medical evidence failed to support the degree of
18   symptoms and limitations alleged by Plaintiff in her testimony.
19         The ALJ also discounted Plaintiff’s allegations based on her daily activities
20   [AR 17-18]. See Bunnell v. Sullivan, 947 F.2d 341, 346 (9th Cir. 1991) (an ALJ
21   may consider a claimant’s daily activities when weighing claimant’s testimony);
22   Burch, 400 F.3d at 680 (upholding ALJ’s rejection of a claimant’s credibility based
23   on the claimant’s daily activities of cooking, cleaning, shopping, interacting with
24   others and managing her own finances and those of her nephew); Molina, 674 F.3d
25   at 1113 (“Even where [daily] activities suggest some difficulty functioning, they
26   may be grounds for discrediting [the claimant’s] testimony to the extent that they
27   contradict claims of a totally debilitating impairment.”). At the hearing and in her
28   function report, Plaintiff described extreme limitations in functioning. [AR 17-18.]
                                               10
1    She claimed she has difficulty standing, is able to walk only one block, and cannot
2    use her hands for activities such as keyboarding for more than 2 hours. [AR 18, 31-
3    32, 47, 225.] She also testified that she cannot sit for more than two hours at a time
4    and needs to sit in a reclined position with her legs elevated. [AR 31, 36.] The ALJ
5    however, found that Plaintiff’s function report showed that she was able to engage
6    “in a range of activities which reflects functional abilities at least consistent with
7    [the RFC] assessed.” [AR 18.] For example, Plaintiff was able to perform self-care
8    activities, housework (e.g., cooking, laundry, and washing dishes), and errands
9    including driving and shopping in stores several times a week. [AR 17-18, 226-28.]
10   Plaintiff also reported that she walks her dog two times a week and is able to do
11   about one hour of yard work. [AR 32, 226.] As Plaintiff’s daily activities were
12   inconsistent with her allegedly disabling symptoms, the ALJ properly discounted
13   Plaintiff’s subjective symptom testimony. See Bray v. Comm’r of Soc. Sec. Admin.,
14   554 F.3d 1219, 1227 (9th Cir. 2009) (ALJ properly discounted claimant’s testimony
15   because the record showed that “she leads an active lifestyle, including cleaning,
16   cooking, walking her dogs, and driving to appointments”); Burch, 400 F.3d at 680-
17   81; Molina, 674 F.3d at 1113.
18         Accordingly, the ALJ provided specific, clear and convincing reasons
19   supported by substantial evidence to discount Plaintiff’s testimony regarding the
20   nature and severity of her symptoms.
21
22                                    V.    CONCLUSION
23         For all of the foregoing reasons, IT IS ORDERED that the decision of the
24   Commissioner finding Plaintiff not disabled is AFFIRMED.
25         IT IS SO ORDERED.
26   DATED: November 8, 2018
27                                            ___________________________________
                                              GAIL J. STANDISH
28                                            UNITED STATES MAGISTRATE JUDGE
                                                11
